Citation Nr: 1045199	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-27 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel






INTRODUCTION

The Appellant served on active duty for training for the National 
Guard from August 1960 to February 1961.  Thereafter he served in 
the Texas National Guard.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in July 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2009, the Appellant did not appear at a hearing before 
the Board.  Without good cause shown for the failure to appear, 
the request for the hearing is deemed withdrawn.  38 C.F.R. § 
20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The record indicates that in active service hearing was tested by 
whispered voice and by spoken voice.  

The DD Form 214 shows that after the Appellant was separated from 
active duty for training he was obligated to serve in the Texas 
National Guard. 

As the records from the Texas National Guard are relevant to the 
claims, the case is REMANDED for the following action:

1.  Ask the proper state custodian of the 
records of the Texas National Guard for 
the Appellant's service personnel and 
treatment records, beginning in February 
1961.  


If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Appellant in accordance 
with 38 C.F.R. § 3.159(e).

2.  Afford the Appellant a VA audiology 
examination by an audiologist, who has not 
previously examined the Appellant, to 
determine whether is it more likely than 
not (probability greater than 50 percent), 
at least as likely as not (probability of 
50 percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that a either a bilateral 
hearing loss disability under 38 C.F.R. 
§ 3.385 or tinnitus or both are related to 
the Appellant's basis training during 
active duty for training from August 1960 
to February 1961. 

The VA audiologist is asked to consider 
that the Appellant is competent to 
describe symptoms of impaired hearing and 
tinnitus, even though not documented in 
the service treatment records. 

The examiner is asked to comment on 
whether the Appellant's current hearing 
loss disability or tinnitus or both are 
consistent with the type of noise exposure 
in service, that is, during basic 
training, considering accepted medical 
principles pertaining to the history, 
manifestation, clinical course, and 
character of the Veteran's current hearing 
loss disability or tinnitus or both.  





If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, noise 
exposure in service, as described by the 
Appellant, is not more likely than any 
other to cause the current hearing loss 
disability or tinnitus or both and that an 
opinion on causation is beyond what may be 
reasonably concluded based on the evidence 
of record and current medical knowledge.

The claims folder should be made available 
to the examiner for review.

3.  After the development has been 
completed, adjudicate the claims. If any 
benefit sought remains denied, furnish the 
Appellant and his representative a 
supplemental statement of the case and 
return the case to the Board. 

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


